DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ruy Garcia-Zamor on 7/27/2021.
The application has been amended as follows: 
Claim 17, line 2, delete --, in particular a warning signal,--.
Cancel claims 18-20.

Allowable Subject Matter
Claims 1-2, 4-6, 8-12, 14 and 16-17 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance of independent claim 1 is the inclusion of the specific limitations of "wherein the speed frequency analysis unit transmits the rotational speed both to a comparison unit and to a vibration frequency analysis unit which is part of the determination unit, the comparison unit being adapted to determine if the speed value transmitted by the speed frequency analysis unit is true, the comparison unit being in communication with the vibration frequency analysis unit to indicate thereto when the speed value is not true”, in combination of with all other recited associated elements in a device for determining a rotational speed and a vibration of a wheel end of a truck.
The primary reasons for allowance of independent claim 11 is the inclusion of the specific limitations of " the determination unit comprising: a pre-processing unit adapted to receive the single, complex signal and determine a speed value and three average vibration values therefrom, and a vibration frequency analysis unit adapted to receive the three average vibration values which are transmitted by the pre-processing unit, wherein the vibration frequency analysis unit is adapted to perform a frequency analysis on the three average vibration values for determining one or more peaks in the frequencies measured for the subset of rotational speed frequencies indicating defects inducing the vibration of the wheel end”, in combination of with all other recited associated elements in a device for determining a rotational speed and a vibration of a wheel end of a truck.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.